UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7914



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FEMI FAMOSA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-03-517; CA-04-1185)


Submitted:     February 9, 2005          Decided:    February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Femi Famosa, Appellant Pro Se.   Robert Charles Erickson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Femi Famosa seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a proceeding

under 28 U.S.C. § 2255 (2000) unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)(B)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Famosa has not made the

requisite     showing.   Accordingly,    we    deny   a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




                                - 2 -